Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 18, 2020

                                            No. 04-20-00136-CR

                                      IN RE Robert RODRIGUEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On March 4, 2020, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on March 18, 2020.



                                                                     _____________________________
                                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 1990-CR-1294, styled The State of Texas v. Robert Rodriguez, pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.